VIRGINIA:
       In the Supreme Court of Virginia held at the Supreme Court Building in the
City of Richmond on Wednesday the 29th day of August, 2018.

PRESENT: Lemons, C.J., Goodwyn, McClanahan, Powell, Kelsey, and McCullough, JJ.

Milari Madison,                                                                      Petitioner,

against        Record No. 170934

Board of Supervisors of Loudoun County,                                              Respondent.


                                   Upon a Rule to Show Cause


                                      I. Facts and Proceedings
       Invoking this Court’s original jurisdiction, on July 14, 2017, Milari Madison (“Madison”
or “Petitioner”), signed and filed a Petition for Writs of Mandamus and Prohibition against the
Board of Supervisors of Loudoun County (“Loudoun County”). Loudoun County filed a motion
to dismiss her petition, and in its motion asked this Court to award sanctions against Madison
pursuant to Code § 8.01-271.1, arguing that Madison’s petition “is not founded in facts or law,
lacks merit, is frivolous,” and raised the same arguments that had been resolved against Madison
in prior litigation. This Court dismissed Madison’s petition on February 27, 2018. By separate
order on the same day, we issued a Rule to Show Cause against Madison, directing her to show
cause why this Court should not impose sanctions against her pursuant to Code § 8.01-271.1.
       The underlying case is only the latest in a string of frivolous lawsuits initiated by
Madison as a pro se litigant. Madison has filed 22 lawsuits in the Circuit Court of Loudoun
County against the Board of Supervisors or other divisions or departments of the County. She
has also filed four petitions for appeal in this Court and two petitions invoking this Court’s
original jurisdiction. Madison’s lawsuits all generally relate to her challenges to Loudoun
County’s authority over the property of the former Town of Waterford.
       In 2013, the General Assembly passed HB 1983 (2013 Acts of Assembly Ch. 753), which
was enacted “to vest title to real property of the former Town of Waterford to the County of
Loudoun.” HB 1983 provided that:
               title to all real property held in the name of the former Town of
               Waterford, whose charter was repealed by Chapter 280 of the Acts
               of Assembly of 1936, vested in the Commonwealth of Virginia
               without any further act or deed as of the date the charter was
               repealed to the extent such title did not otherwise vest in another[.]

The Act further provided that:

               the Department of General Services … is hereby authorized to
               convey by quitclaim deed, without warranty of any kind, to the
               County of Loudoun, all of the Commonwealth’s right, title, and
               interest, if any, in and to, and to release any claim upon, said real
               property held in the name of the former Town of Waterford, less
               and except those lands that now comprise any part of the systems
               of state highways.

The Act also allowed that:

               [t]he Board of Supervisors of Loudoun County shall have and may
               exercise the powers to alter or vacate the streets, alleys, and other
               public rights-of-way as laid out in accordance with the survey and
               plan of the former town made pursuant to Chapter 161 of the Acts
               of Assembly of 1874-75, and to authorize encroachments
               thereon…

Despite this legislation, Madison continues to assert that Waterford is still an incorporated
municipal entity, and to challenge Loudoun County’s authority over this property.
       Madison’s most recent petition for writs of mandamus and prohibition is her second
materially indistinguishable, unsuccessful attempt to advance this theory by invoking this
Court’s original jurisdiction. This is in addition to her recent appeal to this Court from an
adverse judgment of the Circuit Court of Loudoun County also rejecting this same theory.
                                             II. Sanctions

       Code § 8.01-271.1 provides that:

               [t]he signature of an attorney or party constitutes a certificate by
               him that (i) he has read the pleading, motion, or other paper, (ii) to
               the best of his knowledge, information and belief, formed after
               reasonable inquiry, it is well grounded in fact and is warranted by
               existing law or a good faith argument for the extension,
               modification, or reversal of existing law, and (iii) it is not
               interposed for any improper purpose, such as to harass or to cause
               unnecessary delay or needless increase in the cost of litigation.

                                                 2
The statute further states:

               [i]f a pleading, motion, or other paper is signed or made in
               violation of this rule, the court, upon motion or upon its own
               initiative, shall impose upon the person who signed the paper or
               made the motion, a represented party, or both, an appropriate
               sanction, which may include an order to pay to the other party or
               parties the amount of the reasonable expenses incurred because of
               the filing of the pleading, motion, or other paper or making of the
               motion, including a reasonable attorney's fee.

       Considering the passage of HB 1983, and the multiple times that the factual and legal
assertions in Madison’s petition have been rejected by the circuit court and by this Court, it is
clear that Madison’s Petition for Writs of Mandamus and Prohibition was not “well grounded in
fact” or “warranted by existing law.” Her petition also does not contain “good faith argument[s]
for the extension, modification, or reversal of existing law.” Despite her repeated and failed
attacks on Loudoun County since the bill’s passage, Madison continues to file actions against the
County in the circuit court and in this Court with the sole purpose of harassing the County and
forcing the citizens of Loudoun County to cover the costs of defending against frivolous
lawsuits.
       Code § 8.01-271.1 makes clear if this rule is violated, the court “shall impose” an
appropriate sanction. Having found that Madison’s petition was filed in violation of Code
§ 8.01-271.1, we are therefore required to impose sanctions against her. See N. Va. Real Estate,
Inc. v. Martins, 283 Va. 86, 105, 720 S.E.2d 121, 130 (2012). Such sanctions may include
reasonable attorney’s fees and costs. Code § 8.01-271.1.
       Loudoun County has submitted an affidavit to this Court, setting forth the attorney’s fees
and costs it has incurred in defending against this action. The total amount incurred by Loudoun
County in defending against this petition is $4,377.35.
       We find that Madison filed her Petition for Writs of Mandamus and Prohibition against
Loudoun County in violation of Code § 8.01-271.1, and we hold that an appropriate sanction
against Madison is the costs and attorney’s fees incurred by Loudoun County.
                                       III. Pre-filing Injunction
       The sanctions issued in this order will reimburse Loudoun County for the expenses
incurred in defending against this petition. However, this Court must also protect its jurisdiction

                                                 3
from repetitious and harassing conduct that abuses the judicial process. See In re Sindram, 498
U.S. 177 (1991). As the United States Supreme Court has noted, “[e]very paper filed with the
Clerk of this court, no matter how repetitious or frivolous, requires some portion of the
institution’s limited resources. A part of the Court’s responsibility is to see that these resources
are allocated in a way that promotes the interests of justice.” In re McDonald, 489 U.S. 180, 184
(1989).
          In Switzer v. Switzer, 273 Va. 326, 641 S.E.2d 80 (2007), we discussed “various
restrictive measures [available] in dealing with litigants who have filed repeated frivolous
appeals.” We observed the widely-recognized practice in other jurisdictions of a “leave of court”
requirement in which litigants are required to obtain permission from the court before filing other
cases or appeals.
                 Such “leave of court” requirements have been widely approved on
                 appellate review because they do not automatically preclude a
                 litigant from filing any type of appeal but merely subject the
                 appeal to pre-filing scrutiny to ensure that the appeal is not
                 frivolous or filed for the purpose of harassing the opposing party or
                 court.

273 Va. at 332-33, 641 S.E.2d at 83-84.
          In Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 817 (4th Cir. 2004), the United
States Court of Appeals for the Fourth Circuit set forth four factors that courts should consider
prior to issuing a pre-filing injunction.
             In determining whether a pre-filing injunction is substantively
             warranted, a court must weigh all the relevant circumstances,
             including (1) the party’s history of litigation, in particular whether
             he has filed vexatious, harassing, or duplicative lawsuits; (2)
             whether the party had a good faith basis for pursuing the litigation
             or simply intended to harass; (3) the extent of the burden on the
             courts and other parties resulting from the party’s filings; and (4)
             the adequacy of alternative sanctions.
Cromer, 390 F.3d at 818.

          Although not binding on this Court, we consider the Fourth Circuit’s reasoning as
persuasive authority. Toghill v. Commonwealth, 289 Va. 220, 227, 768 S.E.2d 674, 677 (2015).
Applying the Cromer test to this case, we find that Madison has a history of (1) filing
duplicative, vexatious lawsuits, (2) without any objective good faith basis, and (3) at the expense



                                                  4
of the court system and opposing parties. With respect to the fourth factor, the adequacy of
alternative sanctions, although we have ordered monetary sanctions pursuant to Code § 8.01-
271.1 in order to compensate Loudoun County for expenses incurred in this case, those sanctions
will not necessarily prevent Madison from filing future pleadings. The Court’s objective is to
protect Loudoun County from the harassment and expense of unfounded litigation, and to
preserve valuable judicial resources. For these reasons, imposing a pre-filing injunction appears
to be an appropriate sanction in addition to the monetary sanctions already ordered.
       In Cromer, the court also cautioned that even if the above factors are met and pre-filing
injunction is merited, the injunction must be narrowly tailored to fit the specific circumstances at
issue. Cromer, 390 F.3d at 818. Because Madison’s history of vexatious litigation appears to
only target Loudoun County and its various departments, we will limit the pre-filing injunction
to actions filed by Madison against Loudoun County. Accordingly, Madison shall be prohibited
from filing in this Court any petition for appeal, motion, pleading, or other filing against the
Board of Supervisors of Loudoun County or any of its divisions or departments without (1)
obtaining the services of a practicing Virginia attorney, whose filings would be subject to Code
§ 8.01-271.1, or (2) obtaining leave of Court to file any pro se pleading. The Circuit Court of
Loudoun County may impose its own pre-filing injunction if it deems it appropriate.
                                            IV. Conclusion

       For the reasons stated, judgment is entered for Loudoun County in the amount of
$4,377.35. We also instruct the Clerk to comply with this order as it pertains to future filings by
Madison. The suspension of the Court’s February 27, 2018 order dismissing the Petition for
Writs of Mandamus and Prohibition is hereby lifted.
       This order shall be published in the Virginia Reports and certified to the Circuit Court of
Loudoun County.

                                              A Copy,
                                                 Teste:



                                                          Patricia L. Harrington, Clerk




                                                 5